Case 1:17-cr-00246-KD-MU Document 121 Filed 04/15/21 Page 1 of 1                   PageID #: 589




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 LASIEKA JAUWANE LEE,                        :

        Petitioner,                          :
                                                     CIVIL ACTION NO. 20-0221-KD-MU
                                             :
 vs.                                                 CRIMINAL NO. 17-0246-KD-MU
                                             :
 UNITED STATES OF AMERICA,
                                             :
        Respondent.


                                             ORDER

        After due and proper consideration of the issues raised, and a de novo determination of

 those portions of the recommendation to which objection (doc. 118) is made, the

 recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

 February 25, 2021 (doc. 113) is ADOPTED as the opinion of this Court.

        DONE and ORDERED this 15th day of April 2021.


                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
